Order unanimously modified by directing the clerk to retax disbursements to the extent of deducting the sum of $192.40 for printing that part of the record relating to the appeal which was dismissed *870and the sum of $20 for printing that part of points relating to the dismissed appeal. These items are properly allocable to the order which denied the motion to vacate the award on the ground of misconduct, the appeal from which was dismissed, without costs. As so modified, the order is affirmed. Settle order on notice. Present — Peek, P. J., Cohn, Breitel, Botein and Bergan, JJ.